Citation Nr: 1438807	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-45 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 30 percent disabling for a mood disorder with progression to bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from August 1998 to October 1998, January 2001 to July 2002 and from February 2004 to November 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied a rating in excess of 30 percent disabling for mood disorder.  The Veteran initiated an appeal with a September 2008 rating that denied entitlement to service connection for bipolar disorder and entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU), by filing a notice of disagreement in December 2008.  Subsequently, after receiving a Statement of the Case that addressed all three issues in October 2009, the Veteran submitted a VA Form I-9 substantive appeal in November 2009 that expressed his intent to limit the appeal to the 30 percent rating assigned for the mood disorder.

Later, while the appeal was pending, the RO in an April 2013 supplemental statement of the case added the progression to bipolar disorder to the claimed psychiatric disorder on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that this matter must be remanded to address a due process deficiency present in this matter.  Specifically it is noted that the RO most recently adjudicated this matter in a September 18, 2013 rating which confirmed and continued the 30 percent rating on appeal.  This rating references having electronically reviewed treatment records from the Northern Indiana VA healthcare records for the period from October 24, 2005 to September 6, 2013.  The electronic records which were uploaded into Virtual VA in June 2013 end on May 15, 2013.  No more recent records have been uploaded into either the virtual or paper claims file.  Thus the RO's September 18, 2013 adjudication of this matter has referenced records in its evidence that are not available for the Board's review, necessitating remand to ensure the records are complete. 

Furthermore, the Board notes that there is a CD-ROM from the Social Security Administration received in January 2010, the records of which have neither been printed into the paper folder nor uploaded into the electronic record.  For the purpose of expediency the RO should ensure these records are uploaded into the electronic folder.

Finally the Board calls to attention the fact that there are a large number of medical records belonging to the Veteran's wife that pertain to a dependency claim, and should not be considered in adjudicating this claim.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the VA records from the Northern Indiana VA healthcare records for the period from May 15, 2013 to present are associated with the electronic folder, in addition to any other records shown to be outstanding that are pertinent to this claim.

2.  Ensure that the Social Security records currently contained on a CD rom in Volume 2 of the claims folder are uploaded into the electronic record.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  It must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The RO is alerted that there is a large amount of private medical documents from 2004 to 2011 pertain to the Veteran's wife and should not rely upon these records in adjudicating the Veteran's increased rating claim.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



